t c no united_states tax_court commissioner of internal revenue respondent crso petitioner v docket no 11804-05x filed date p is a nonprofit corporation its sole activity involves renting out its two parcels of debt-financed commercial real_estate and distributing the profits to a sec_501 i r c organization p applied for tax exemption under sec_501 i r c in r sent a final adverse determination_letter to p at an incorrect address p did not receive the letter until r sent it to p’s counsel in p filed its petition within days of receiving the final adverse determination_letter held because r’s initial misdirected adverse determination_letter was ineffective for purposes of triggering the 90-day period under sec_7428 i r c p’s petition was timely held further because p’s rental_activity is not excluded from classification as a trade_or_business under sec_502 i r c p is a feeder_organization under sec_502 i r c and is not operated exclusively for charitable or other exempt purposes within the meaning of sec_501 i r c james j workland and gary c randall for petitioner mark a weiner for respondent opinion thornton judge respondent denied petitioner’s request for tax-exempt status under sec_501 pursuant to sec_7428 petitioner seeks declaratory relief the parties submitted this case to the court without trial to be decided on the basis of the pleadings and the parties’ stipulation as to the administrative record see rule sec_122 sec_217 the court’s decision will be based upon the assumption that the facts as represented in the administrative record as stipulated are true see rule b background petitioner on date petitioner was incorporated in the state of washington as a nonprofit corporation when it filed its petition petitioner’s principal_place_of_business was in spokane washington unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure petitioner characterizes its sole activity as receiving rental income from commercial real_estate that it owns and distributing the net_proceeds to chi rho corp chi rho a publicly supported sec_501 organization articles of incorporation petitioner’s articles of incorporation state that it is organized and shall be operated exclusively for charitable educational and scientific purposes within the meaning of sec_501 by making distributions to carry out the charitable educational and scientific purposes of chi rho the articles of incorporation further state that petitioner is organized to act as a supporting_organization for chi rho pursuant to sec_509 board_of directors and officers petitioner’s initial board_of directors consisted of three individuals hudson r staffield cynthia t staffield collectively the staffields and peter a witherspoon these three individuals also served as petitioner’s president secretary treasurer and vice president respectively they each devoted on average about hours_of_service per week to these positions petitioner’s real_estate acquisitions in the staffields purchased two commercial retail buildings the real_estate that are part of a retail center in wenatchee washington the staffields paid dollar_figure for the real_estate borrowing a portion of the funds from the washington trust bank in date the staffields gave the real_estate to petitioner in a certificate of corporate resolution dated date petitioner agreed to accept the real_estate and to assume the outstanding mortgage obligation which was then about dollar_figure million washington trust bank did not modify the original loan the staffields remained personally liable on the mortgage leases when the staffields purchased the real_estate and at all relevant times thereafter the real_estate was subject_to preexisting long-term leases the tenants were a sporting goods business and a cellular telephone business petitioner characterizes the leases as triple net leases contending that the leases require little or no expenditure of time or funds by the lessor and that petitioner is entitled to reimbursement from the lessees for virtually all costs it is required to pay under the terms of the lease agreements on date petitioner entered into a management agreement with kiemle hagood co which agreed to lease manage and operate the real_estate for a dollar_figure monthly fee and a percentage of future rents on any new leases with new tenants petitioner’s application_for exemption on date petitioner submitted to respondent form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code part ii of form_1023 requests a detailed narrative description of all the activities of the organization--past present and planned in response to this inquiry petitioner’s application stated crso owns real_estate in wenatchee washington which is used as a shopping center its revenue is derived from triple net leases on that property to unrelated third parties crso is a supporting_organization for chi rho corporation a california corporation holding a sec_501 exemption petitioner’s income_tax returns for taxable_year sec_2001 sec_2002 and petitioner reported the following figures on its forms 990-t exempt_organization business income_tax return gross financed income year rents gross unrelated unrelated debt- average business unrelated business acquisition taxable_income debt ratio income_tax dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number denial of petitioner’s application_for exemption by letter dated date respondent’s exempt_organizations division proposed to deny petitioner’s request for tax-exempt status the letter concluded that petitioner is a feeder_organization described under sec_502 and does not meet the operational_test for exemption under sec_501 by letter dated date petitioner requested a hearing with respondent’s appeals_office concerning this matter in a letter dated date the appeals_office made a final adverse determination concluding your only activity is the rental of improved real_property and forwarding net funds to an organization described in sec_501 your primary purpose is to operate a trade_or_business for profit as such you are an organization described in sec_502 you are not entitled to the exception set forth in sec_502 because not all of your rents would be excluded under sec_512 finally you did not establish that you were operated exclusively for one or more purposes specified under sec_501 of the code respondent initially sent the determination_letter to an incorrect address petitioner received the determination_letter only after respondent mailed it by certified mail to petitioner’s counsel on date on date petitioner filed its petition requesting sec_7428 declaratory relief as to its tax-exempt status under sec_501 discussion a jurisdiction our jurisdiction over this action for declaratory relief depends upon the filing of a timely petition the parties do not disagree that petitioner timely filed its petition and that we have jurisdiction pursuant to sec continued sec_7428 and b see rule c petitioner was required to file its petition within days of the secretary’s sending to the organization by certified or registered mail notice of his determination sec_7428 respondent originally mailed the purported notice of adverse determination dated date to an incorrect address respondent does not contend that it was mailed to petitioner’s last_known_address petitioner did not receive this purported notice accordingly this purported notice was ineffective for purposes of triggering the 90-day period under sec_7428 cf 850_f2d_514 9th cir holding that misaddressed purported notices of deficiency which the taxpayers did not receive were a nullity and ineffective for terminating a form 872-a agreement to extend the period for assessment vacating and remanding 87_tc_1255 96_tc_161 following roszkos and decisions of other similarly aligned courts of appeals in coffey v commissioner supra after sending the original deficiency_notice to an incorrect address the commissioner issued another one and sent it to the correct address because the petition was filed within day sec_2 continued a the parties’ agreement is insufficient however to confer jurisdiction if it is otherwise lacking the court still must assure itself that jurisdictional conditions are satisfied 119_tc_242 n thereafter the petition was deemed timely id pincite similarly petitioner received the notice_of_determination only after respondent sent a second notice by certified mail to petitioner’s counsel on date the petition was filed within days thereafter and accordingly was timely b whether petitioner is entitled to exempt statu sec_1 statutory provisions an organization that is organized and operated exclusively for charitable purposes as described in sec_501 is exempt from federal_income_tax unless exemption is denied under sec_502 or sec_503 sec_501 the central issue in this case is whether petitioner’s exemption is denied under sec_502 which deals with so-called feeder organizations sec_502 provides sec_502 general_rule --an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 sec_502 excludes various types of activities from the term trade_or_business of particular relevance here is sec_502 which provides in part sec_502 special rule -- for purposes of this section the term trade_or_business shall not include-- the deriving of rents which would be excluded under sec_512 if sec_512 applied to the organization thus an organization’s rental_activity is not a trade_or_business for purposes of sec_502 if the rents would be excluded from unrelated_business_taxable_income ubti under sec_512 sec_512 excludes from ubti all rents_from_real_property subject_to various exceptions that are not germane here sec_512 provides however that notwithstanding this exclusion rents from debt-financed_property as defined in sec_514 are included in ubti the parties’ contentions respondent contends that petitioner’s only activities are renting and managing two parcels of improved commercial real_estate and distributing the profits to chi rho respondent contends that from through over half of petitioner’ sec_3 sec_511 taxes a tax-exempt organization’s unrelated_business_taxable_income ubti under the general_rule of sec_512 ubti is the gross_income that an exempt_organization derives from an unrelated_trade_or_business as defined in sec_513 that it regularly carries on less applicable deductions and subject_to modifications contained in sec_512 in general the exclusion for rents is denied if the rents depend in whole or part on the income or profits by any person from the property leased sec_512 also the exclusion is limited if the rents attributable to personalty leased with real_property are more than incidental sec_512 the exclusion is denied if more than percent of the rents are attributable to the personalty sec_512 debt-financed_property generally means subject_to various exceptions any property held to produce income and with respect to which there is acquisition_indebtedness during the taxable_year sec_514 rental income was unrelated_debt-financed_income which was not excluded by reason of sec_512 consequently respondent concludes petitioner is operated for the primary purpose of carrying_on_a_trade_or_business within the meaning of sec_502 so as to preclude tax-exempt status under sec_501 petitioner does not dispute that its real_property holdings are debt-financed_property within the meaning of sec_514 or that its rental income is unrelated_debt-financed_income which would give rise to ubti pursuant to sec_512 and sec_514 if petitioner were an exempt_organization on brief petitioner concedes that if respondent is correct that debt financed real_estate is for purposes of sec_502 a prohibited trade_or_business because of sec_512 the organization is a feeder_organization and not a sec_501 entity unless the exception in sec_502 applies petitioner asserts however that it does not agree respondent also contends that the facts and circumstances show that petitioner’s ownership and management activities associated with its commercial leasing activity are properly categorized as a common_law trade_or_business without regard to the ubti provisions because we base our decision on respondent’s primary argument described in the text supra we need not and do not address this alternative argument according to petitioner’s forms 990-t exempt_organization business income_tax return for the year sec_2001 through petitioner’s average acquisition debt ratios declined from a high of dollar_figure percent in to percent in petitioner has continued that simply having unrelated_business_income causes it to become a sec_502 organization is petitioner’s rental_activity a trade_or_business under sec_502 petitioner contends that its triple net leases are investment vehicles not businesses petitioner contends that under well-established criteria for determining a trade_or_business as applied in 480_us_23 and its progeny these leases do not represent a regular and continuous activity so as to constitute a trade_or_business petitioner contends that there is no indication that congress intended trade_or_business to mean anything different for purposes of sec_502 therefore petitioner concludes sec_502 fails to ensnare petitioner’s rental_activity in the trade_or_business classification accordingly petitioner suggests we need not concern ourselves with the effect if any of the sec_502 escape hatch as petitioner puts it the recipe for rabbit soup is to ‘first catch a rabbit’ continued not raised and accordingly we do not consider any issue as to whether or how these declining ratios should affect a determination as to whether petitioner fits the description of an organization that carries on a business as its primary purpose within the meaning of sec_502 whether or not respondent has caught a rabbit it would appear that petitioner is in the soup the question is whether petitioner belongs there sec_502 expressly provides that its special rule as to the meaning of trade_or_business applies for purposes of this section consequently in construing sec_502 we do not read subsection a in isolation but in conjunction with the special rule_of subsection b which addresses the meaning of the term trade_or_business sec_502 excludes from the term trade_or_business the deriving of rents that would be excluded from ubti under sec_512 if sec_512 applied to the organization under traditional principles of statutory construction the statute’s explicit provision excluding rental_activity that meets this test should be understood as precluding the exclusion of rental_activity that does not meet this test see silvers v sony pictures entmt inc 402_f2d_881 9th cir 68_tc_413 affd sub nom 589_f2d_123 3d cir see also black’s law dictionary 8th ed the statutory canon of construction expressio unius est exclusio alterius holds that to express or include one thing implies the exclusion of the other or of the alternative consistent with this analysis sec_1_502-1 income_tax regs provides in relevant part for purposes of sec_502 and this section for taxable years beginning after date the term trade_or_business does not include-- i the deriving of rents described in sec_512 for purposes of the exception described in subdivision i of this subparagraph if the rents derived by an organization would not be excluded from unrelated_business_income pursuant to sec_512 and the regulations thereunder the deriving of such rents shall be considered a trade_or_business emphasis added petitioner contends that because the just-quoted sentence containing the emphasized matter applies by its terms only for purposes of the exception described in subdivision i of this subparagraph it has no applicability in construing the meaning of trade_or_business in sec_502 we disagree the exception described in subdivision i of this regulation applies according to the regulation’s initial words for purposes of sec_502 and this section inasmuch as this exception applies for purposes of sec_502 comprehensively the emphasized language supra which delimits the exception also applies for purposes of sec_502 comprehensively accordingly under the regulation if rents are not excluded from ubti pursuant to sec_512 the deriving of such rents is a trade_or_business for all purposes under sec_502 petitioner does not expressly contend that the subject regulation is invalid but contends that it is inconsistent with legislative_history we disagree before amendment in both sec_502 in defining trade_or_business for purposes of the feeder_organization rules and b in defining ubti broadly excluded rents_from_real_property and personal_property leased with the real_property in congress acted to curtail perceived abuses involving exempt organizations’ engaging in commercial activity see staff of joint comm on taxation general explanation of the tax reform act of pincite j comm print to that end congress amended sec_512 to narrow the exclusion before sec_502 was amended in it read in its entirety an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt under sec_501 on the ground that all of its profits are payable to one or more organizations exempt under sec_501 from taxation for purposes of this section the term trade_or_business shall not include the rental by an organization of its real_property including personal_property leased with the real_property similarly before amendment in sec_512 excluded from the definition of trade_or_business for purposes of defining ubti all rents_from_real_property including personal_property leased with the real_property for real_property and associated personal_property rentals that previously had applied for purposes of determining ubti tax reform act of tra publaw_91_172 83_stat_537 in place of the former exclusion congress provided the more limited exclusion now found in sec_512 s rept pincite 1969_3_cb_423 in addition pursuant to new sec_512 rents that would be treated as unrelated_debt-financed_income pursuant to sec_514 were included as ubti tra sec_121 see also 96_tc_845 affd without published opinion 988_f2d_120 9th cir in the same section of this legislation congress amended sec_502 to eliminate the former exclusion for rental_activity replacing it with the more limited exclusion of sec_502 cross-referencing new sec_512 tra sec_121 83_stat_542 congress also added other special rules in sec_502 and similarly intended to conform the treatment of exempt organizations’ business activities for purposes of the ubti rules and the feeder_organization rules under sec_502 id see s rept supra pincite c b pincite describing this amendment to sec_502 the senate_finance_committee stated this amendment merely makes these rules ie the ubti rules and the feeder_organization rules consistent s rept supra pincite c b pincite in sum the legislative_history shows clearly that congress in replacing the former exclusion for real_property and associated personal_property rental activities with the more limited exclusion provided in sec_502 did so to preserve consistency between the feeder_organization rules and the ubti rules petitioner’s position by contrast assumes that the legislation introduced inconsistency where it did not exist before between the feeder_organization rules and the ubti rules in the light of the legislative_history as well as the plain meaning of the statute and the regulations petitioner’s position is untenable does the sec_502 exclusion apply alternatively petitioner argues that even if its rental_activity is deemed to be a trade_or_business under sec_502 it qualifies for the sec_502 exclusion as previously noted sec_502 excludes from the definition of trade_or_business the deriving of rents which would be excluded under sec_512 if sec_512 applied to the organization petitioner contends and respondent does not dispute that petitioner’s rents would be excluded under sec_512 if that provision were applied in isolation petitioner does not dispute that its rentals deriving from debt- financed property would be subject_to ubti pursuant to sec_512 petitioner suggests however that the operation of sec_512 is irrelevant for purposes of establishing eligibility for the sec_502 exclusion we disagree sec_512 provides that notwithstanding the various exclusions from ubti contained in sec_512 and unrelated_debt-financed_income is included in ubti sec_512 thereby nullifies these exclusions for income derived from ‘debt-financed property’ bartels trust v united_states 209_f3d_147 2d cir consequently if sec_512 applied to the organization as sec_502 provides then sec_512 would preclude petitioner’s exclusion of its rents from ubti under sec_512 hence petitioner does not satisfy the requirements of the sec_502 exclusion conclusion petitioner’s rental_activity constitutes a trade_or_business within the meaning of sec_502 the exclusion under sec_502 does not apply consequently petitioner is not operated exclusively for charitable or other exempt purposes and so is not entitled to exemption under sec_501 to reflect the foregoing decision will be entered for respondent
